Citation Nr: 0933822	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  97-33 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for status post right hemicolectomy for adenocarcinoma of the 
ascending colon.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to 
March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2008).

The Veteran's claim was previously before the Board in 
October 2006.  The Board noted that the address used for the 
VA examination notice letter was not valid as the letter was 
returned as undeliverable; however, the AMC subsequently used 
a different address (a post office box) without trying to 
notify the Veteran at that address of the VA examination.  
Thus, the Board remanded for another attempt to provide the 
Veteran a VA examination.

The record indicates that VA examinations were scheduled in 
March 2007 and May 2009, for which the Veteran failed to 
appear.  However, both times, the letters notifying the 
Veteran were returned as undeliverable.  The Board notes that 
the addresses used on these letters were street addresses and 
not the post office box previously used by both the AMC and 
the Board.  There is no indication in the claims file that 
the post office box is an invalid address for the Veteran.

As no attempt has been made to notify the Veteran of a 
scheduled VA examination at the post office box address, the 
Board finds that remand is again necessary to attempt to 
provide him with a VA examination and proper notification 
thereof.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the 
Veteran's post office box address to 
the VA Medical Center in conjunction 
with the following instruction for 
notice to be sent to that address.

2.  The RO/AMC shall schedule the 
Veteran for a VA gastroenterology 
examination in order to ascertain the 
nature and severity of impairment 
arising from his status post right 
hemicolectomy for adenocarcinoma of the 
ascending colon.  The claims file 
should be provided to the examiner in 
conjunction with conducting the 
examination of the Veteran.  Any 
indicated tests or studies should be 
accomplished, and all symptoms arising 
from the disability at issue should be 
described.  The examiner should fully 
set forth the severity of the 
disability and identify all residuals.

The examiner is also asked to comment 
on the impact of the claimed increase 
in severity of the Veteran's 
disability, if any, on the his 
employment and activities of daily 
life.  A complete rationale for any 
opinion expressed shall be provided.

Notice of when the examination is 
scheduled should be sent to the 
Veteran's current address of record, 
which appears to be the address to 
which the March 2005 Supplemental 
Statement of the Case was sent.  The 
Veteran also should be advised that 
failure to cooperate by not reporting 
for an examination may result in denial 
of his claim.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

4.  The RO/AMC will then readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be provided with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




